Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated cases, Antwonne D. White appeals the district court’s orders denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012) and denying his motion to reconsider that ruling. We have reviewed the record and find no reversible error. Accordingly, we affirm in both appeals for the reasons stated by the district court. United States v. White, No. 2:06-cr-00163-1 (S.D.W. Va. Oct. 22, 2015 & Dec. 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.